           Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 1 of 10




01

02

03

04

05                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
06                                        AT SEATTLE

07 VINCENT F.,                            )
                                          )                 CASE NO. C20-0726-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                 ORDER RE: SOCIAL SECURITY
10   COMMISSIONER OF SOCIAL               )                 DISABILITY APPEAL
     SECURITY,                            )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13         Plaintiff proceeds through counsel in his appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s application for Supplemental Security Income (SSI) after a hearing before

16 an Administrative Law Judge (ALJ).                  Having considered the ALJ’s decision, the

17 administrative record (AR), and all memoranda of record, this matter is REVERSED and

18 REMANDED for further administrative proceedings.

19                               FACTS AND PROCEDURAL HISTORY

20         Plaintiff was born on XXXX, 1962. 1               He has a high school diploma/GED and

21 previously worked as a carpenter, maintenance carpenter, and salvage laborer. (AR 38, 77-

22
           1
               Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
             Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 2 of 10




01 78.)

02           Plaintiff applied for SSI in August 2012. (AR 246-54.) That application was denied

03 initially and upon reconsideration, and Plaintiff timely requested a hearing. (AR 118-31, 133-

04 42.)

05           In September 2013, ALJ Kimberly Boyce held a hearing, taking testimony from

06 Plaintiff and a vocational expert (VE). (AR 31-90.) On January 15, 2014, the ALJ issued a

07 decision finding Plaintiff not disabled. (AR 15-25.) Plaintiff timely appealed. The Appeals

08 Council denied Plaintiff’s request for review in June 2015 (AR 1-6), making the ALJ’s

09 decision the final decision of the Commissioner.

10           Plaintiff appealed this final decision of the Commissioner to this Court, which

11 reversed the ALJ’s decision and remanded for further administrative proceedings. (AR 750-

12 78.)    The Appeals Council consolidated a subsequent application with the remanded

13 application, and ordered the ALJ to hold another hearing, “take any further action needed to

14 complete the administrative record,” and issue a new decision. (AR 777.) The ALJ held

15 another hearing in May 2018 (AR 651-90), and subsequently issued a decision finding

16 Plaintiff disabled as of December 17, 2017, but not disabled before that date. (AR 627-38.)

17 The Appeals Council denied review in March 2020 (AR 613-16), and Plaintiff now seeks

18 judicial review.

19                                       JURISDICTION

20           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

21 405(g).

22 / / /



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
           Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 3 of 10




01                                         DISCUSSION

02         The Commissioner follows a five-step sequential evaluation process for determining

03 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

04 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

05 not engaged in substantial gainful activity since March 1, 2010, the alleged onset date. (AR

06 629.)    At step two, it must be determined whether a claimant suffers from a severe

07 impairment. The ALJ found severe Plaintiff’s degenerative disc disease of the cervical and

08 lumbar spine; degenerative joint disease; depression; and substance abuse disorder, in

09 remission. (AR 629.) Step three asks whether a claimant’s impairments meet or equal a

10 listed impairment. The ALJ found that Plaintiff’s impairments did not meet or equal the

11 criteria of a listed impairment. (AR 629-31.)

12         If a claimant’s impairments do not meet or equal a listing, the Commissioner must

13 assess residual functional capacity (RFC) and determine at step four whether the claimant has

14 demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

15 performing light work with additional limitations: he cannot climb ladders, ropes, or

16 scaffolds; or work at unprotected heights or in proximity to hazards such as heavy machinery

17 with dangerous moving parts. He can occasionally climb ramps and stairs, balance, stoop,

18 kneel, crouch, and crawl. He can occasionally reach overhead and can otherwise frequently

19 reach with his left upper extremity. He can perform work in which concentrated exposure to

20 vibration is not present. He can understand, remember, and carry out unskilled, routine and

21 repetitive work that can be learned by demonstration, and in which tasks to be performed are

22 predetermined by the employer. He can cope with occasional work setting change and



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
           Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 4 of 10




01 occasional interaction with supervisors. He can work in proximity to coworkers, but not in a

02 team or cooperative effort. He can perform work that does not require interaction with the

03 general public as an essential element of the job, but occasional incidental contact with the

04 general public is not precluded. Within these parameters, the claimant can meet ordinary and

05 reasonable employer expectations regarding attendance, production and workplace behavior,

06 and can persist, focus, concentrate and maintain an adequate pace in two-hour increments.

07 (AR 631.)

08         Because Plaintiff has no past relevant work (AR 636), the ALJ proceeded to step five,

09 where the burden shifts to the Commissioner to demonstrate that the claimant retains the

10 capacity to make an adjustment to work that exists in significant levels in the national

11 economy. With the assistance of the VE, the ALJ found that before December 17, 2017,

12 Plaintiff was capable of transitioning to other representative occupations, such as cafeteria

13 attendant, hand packager, and electrical accessories assembler. (AR 637.) On December 17,

14 2017, Plaintiff became unable to perform any jobs that exist in significant numbers, and

15 therefore became disabled on that date. (AR 638.)

16         This Court’s review of the ALJ’s decision is limited to whether the decision is in

17 accordance with the law and the findings supported by substantial evidence in the record as a

18 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means

19 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

20 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

21 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which

22 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
             Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 5 of 10




01 F.3d 947, 954 (9th Cir. 2002).

02           Plaintiff argues the ALJ erred in (1) failing to properly develop the record, (2)

03 assessing the medical opinion evidence, and (3) entering findings at step five.                      The

04 Commissioner argues that the ALJ’s decision is supported by substantial evidence and should

05 be affirmed.

06                                             Medical evidence

07           Plaintiff challenges the ALJ’s assessment of opinions written by examining

08 neuropsychologist Wayne Dees, Psy.D. (AR 368-73); examining psychologist James Czysz,

09 Psy.D. (1257-64); and examining psychologist Margaret Dolan, Ph.D. (AR 1326-35). The

10 ALJ summarized all of these opinions and explained that (1) Dr. Dees’ opinion had limited

11 probative value because he did not identify any particular functional limitations; (2) she

12 discounted Dr. Czysz’s opinion because it was inconsistent with other evidence in the record,

13 namely the State agency opinions and Dr. Dolan’s opinion; and (3) she discounted Dr.

14 Dolan’s opinion because she did not describe Plaintiff’s functional limitations in vocationally

15 relevant terms, but did identify domains in which Plaintiff had moderate limitations, which

16 were accounted for in the RFC assessment. (AR 634-35.) Plaintiff raises various challenges

17 to the ALJ’s assessment of these opinions, each of which the Court will consider in turn.

18 Legal standards 2

19           Where not contradicted by another doctor, a treating or examining doctor’s opinion

20 may be rejected only for “‘clear and convincing’” reasons. Lester v. Chater, 81 F.3d 821, 830

21
             2
22            Because Plaintiff applied for disability before March 27, 2017, the regulations set forth in 20
     C.F.R. § 416.927 apply to the ALJ’s consideration of medical opinions.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
           Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 6 of 10




01 (9th Cir. 1996) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where

02 contradicted, a treating or examining doctor’s opinion may not be rejected without “‘specific

03 and legitimate reasons’ supported by substantial evidence in the record for so doing.” Lester,

04 81 F.3d at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

05 Dr. Dees

06         Plaintiff suggests that the ALJ erred in failing to discuss Dr. Dees’ Global Assessment

07 of Functioning (GAF) score of 45, because such a low score indicates severe symptoms. Dkt.

08 21 at 11-12. This argument does not show error in the ALJ’s stated reasoning, however: the

09 ALJ found that Dr. Dees did not identify any particular functional limitations, and neither

10 does a GAF score. Thus, Plaintiff has failed to identify any error in the ALJ’s assessment of

11 Dr. Dees’ opinion.

12 Dr. Czysz

13         Plaintiff contends that the ALJ failed to account for Dr. Czysz’s opinion in the RFC

14 assessment or VE hypothetical. Dkt. 21 at 12. This argument does not suggest that the ALJ

15 erred, however, because the ALJ discounted Dr. Czysz’s opinion because she found it

16 inconsistent with opinion evidence in the record. (AR 634.) Plaintiff goes on to argue that

17 the ALJ erred in rejecting Dr. Czysz’s opinion “for reasons not supported in the record and is

18 non specific.” Dkt. 21 at 12. Plaintiff’s contention is conclusory and fails to explain why the

19 ALJ’s finding that Dr. Czysz’s opinion is inconsistent with the record is not sufficient. See,

20 e.g., Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (inconsistency with the record

21 properly considered by ALJ in rejection of physician’s opinions).

22 //



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
            Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 7 of 10




01 Dr. Dolan

02          Plaintiff argues that the ALJ erred in finding that Dr. Dolan’s opinion was not

03 expressed in vocationally relevant terms, because “Dr. Dolan clearly expresses that [Plaintiff]

04 is incapable of employment and she clearly explains why.” Dkt. 21 at 13. Dr. Dolan indeed

05 opines that Plaintiff would be “unlikely” to find and keep a job at the time of her examination,

06 but she does not describe Plaintiff’s functional limitations in vocationally relevant terms. (AR

07 1333-35.) Instead, she documents Plaintiff’s history and current activities, and indicates that

08 he has problems in certain areas, but does not identify particular functional limitations that

09 exist in those areas. (Id.) Plaintiff has not shown that the ALJ erred in finding Dr. Dolan’s

10 opinion vague in its identification of limitations, or in discounting it on this basis. See Ford v.

11 Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (“Here, the ALJ found that Dr. Zipperman’s

12 descriptions of Ford’s ability to perform in the workplace as ‘limited’ or ‘fair’ were not useful

13 because they failed to specify Ford’s functional limits. Therefore, the ALJ could reasonably

14 conclude these characterizations were inadequate for determining RFC.”).

15          Because Plaintiff has failed to show that the ALJ erred in assessing the disputed

16 medical opinions, the Court affirms this portion of the ALJ’s decision.

17                                              Step five

18          Plaintiff raises several challenges to the ALJ’s step-five findings. First, Plaintiff

19 argues that the ALJ failed to resolve the conflict between (1) the RFC limitations to

20 occasional overhead reaching and frequent reaching with the left arm in other directions and

21 (2) the VE’s testimony that Plaintiff could perform jobs that are defined in the Dictionary of

22 Occupational Titles (DOT) to require frequent reaching. Plaintiff also notes that the ALJ



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -7
            Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 8 of 10




01 failed to ask the VE whether his testimony was consistent with the DOT, and argues that the

02 VE did not adequately explain the foundation for his testimony that Plaintiff could perform

03 the step-five jobs despite his reaching limitations. Lastly, Plaintiff argues that the ALJ erred

04 in relying on the VE’s job numbers testimony because the VE admitted that the numbers he

05 cited were not linked to individual jobs, but groups of jobs, and thus the ALJ failed to meet

06 her burden to show that the jobs identified at step five exist in significant numbers.

07          At step five, the Commissioner bears the burden to show that a claimant is not

08 disabled because he or she can perform other work that exists in significant numbers in the

09 national economy. 20 C.F.R. § 416.960(c)(2). The DOT raises a rebuttable presumption as to

10 job classification. Johnson v. Shalala, 60 F.3d 1428, 1435-36 (9th Cir. 1995). Pursuant to

11 Social Security Ruling 00-4p, an ALJ has an affirmative responsibility to inquire as to

12 whether a VE’s testimony is consistent with the DOT and, if there is a conflict, determine

13 whether the VE’s explanation for such a conflict is reasonable. Massachi v. Astrue, 486 F.3d

14 1149, 1152-54 (9th Cir. 2007).

15 Reaching

16          As noted above, the ALJ limited Plaintiff to occasional overhead reaching and

17 frequent reaching in other directions with his left arm. (AR 631.) The VE testified that a

18 person with those limitations and the other limitations listed in the ALJ’s RFC assessment

19 could nonetheless perform the step-five jobs, which require frequent reaching per the DOT.

20 (AR 679-80.) The ALJ asked the VE to explain the basis for his testimony on that issue,

21 given that the DOT does not distinguish between reaching in different directions, and the VE

22 answered that his testimony was based on his experience observing those or similar jobs. (AR



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -8
            Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 9 of 10




01 680-81.) Upon counsel’s cross-examination, the VE admitted he did not know when he had

02 last observed those jobs, but guessed that it might have been at least two years earlier. (AR

03 681.)

04          Plaintiff has not shown that the VE’s testimony does not constitute substantial

05 evidence upon which the ALJ could rely. The VE explained that his testimony was based on

06 his prior observation of the jobs at issue, and even if that observation occurred two years

07 earlier, Plaintiff has not shown that the passage of time rendered the VE’s testimony

08 unreliable.    See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (“A VE’s

09 recognized expertise provides the necessary foundation for his or her testimony.”). Plaintiff

10 has not shown any harmful error in the ALJ’s failure to explicitly ask the VE whether his

11 testimony was consistent with the DOT, because Plaintiff has not identified any unexplained

12 conflict between the VE’s testimony and the DOT. See Massachi, 486 F.3d at 1153-54 n. 19.

13 Job numbers

14          As noted above, the VE admitted that the job numbers he provided did not pertain to

15 the individual jobs identified at step five, but to broader groups of jobs consistent with the

16 exertional and skill levels identified in the ALJ’s RFC assessment. (AR 684-89.) Plaintiff

17 argues that in light of this testimony, the ALJ failed to satisfy her burden to show that the

18 specific jobs identified at step five exist in significant numbers.

19          The Commissioner argues that the DOT defines “occupations,” rather than specific

20 jobs, and thus the VE’s testimony adequately identifies job numbers pertaining to occupations

21 as classified in the DOT, rather than jobs. Dkt. 22 at 16. This argument is not persuasive

22 because the VE explicitly admitted that his job numbers do not pertain to a particular DOT



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -9
          Case 2:20-cv-00726-MAT Document 24 Filed 03/23/21 Page 10 of 10




01 entry, but to broader categories spanning an unidentified number of DOT entries. (AR 685-

02 87.) Thus, the VE’s testimony does not support the ALJ’s finding that the step-five jobs exist

03 in significant numbers (AR 637), because the VE himself admitted that the job numbers he

04 was providing did not pertain to those particular jobs. The ALJ’s finding that three specific

05 jobs exist in significant numbers is not supported by substantial evidence, and the

06 Commissioner’s step-five burden is not satisfied.

07         On remand, the ALJ shall reconsider the step-five findings and obtain additional VE

08 testimony if necessary. The ALJ shall also permit the further development of the record to the

09 extent that any relevant medical records remain outstanding.

10                                        CONCLUSION

11         For the reasons set forth above, this matter is REVERSED and REMANDED for

12 further administrative proceedings.

13         DATED this 23rd day of March, 2021.

14

15                                                     A
                                                       Mary Alice Theiler
16                                                     United States Magistrate Judge

17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -10
